DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


(s) 7,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rew et al US 8,214,112 in view of Hiroi et al US 2008/0099266.
In Re 7 and 9, Rew teaches A control method and control device for an internal combustion engine (title abstract cols 1-4 figs 1-2) which is a driving source of a vehicle (vehicle) in which a driving force is transmitted to a transmission (transmission) when a clutch is engaged (construed as in drive position of transmission), the control method comprising: 
when the internal combustion engine which is automatically stopped (idle stop) in a state where the clutch is disengaged (construed as neutral) is restarted (fig 1 N-D engine start), 
performing a torque down control to decrease a target torque of the internal combustion engine when the clutch is engaged (limiting output fig 1); 
setting a predetermined torque release time period (time 300 ms to 900 ms) to include at least one of (markush limitation) a characteristic (col 2 ll. 50-60 “test” inherently includes the traveling and power resistance of the system under test); and 
ending the torque down control at a timing at which the torque release time period is elapsed from an engagement command of the clutch which is generated during the torque down control (fig 1, cols 2-3, Rew claims 1-2 verbatim teach the instant claim).  The claimed structure of claim 9 is either explicitly or inherently taught by Rew.
Rew does not teach although Hiroi teaches, a characteristic to be shorter as a vehicle speed is higher (figs 11-12,16, paras 106-115, especially 110-111, longer shift time lower to higher gear, i.e. shorter as vehicle speed higher, at least paras 1-130 figs 1-18), or a characteristic to be shorter as an accelerator opening degree is greater (optional).  Hiroi further teaches shift control reduces undesirable shock (abstract).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Hiroi’s characteristic to Rew’s control to reduce undesirable shock.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rew et al US 8,214,112 in view of Hiroi et al US 2008/0099266 and Aisin EP 2,913,505 (see 1/12/21 IDS).
In Re 8, Rew does not teach although Aisin teaches the torque down control is started when a rotation speed difference between an engine speed of the internal combustion engine, and an input side rotation speed of the transmission connected through the clutch to the internal combustion engine becomes a predetermined value (S14-S17 fig 4 abstract). Aisin further teaches excess engine rotation speed can be prevented (abstract).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Aisin’s speed difference determination to Rews control to prevent excess engine speed.

Response to Arguments
Applicant’s arguments, see pgs 4-5, filed 8/25/21, with respect to the rejection(s) of claim(s) 7-9 under 35 USC 102,103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rews in view of Hiroi.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL C STAUBACH/Primary Examiner, Art Unit 3747